1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BRIAN CRANE,                                      Case No.: 1:19-cv-00805 DAD JLT
12          Plaintiff,                                 ORDER GRANTING STIPULATION TO FILE
                                                       SECOND AMENDED COMPLAINT AND
13          v.                                         TERMINATING AS MOOT THE MOTION TO
                                                       DISMISS THE FIRST AMENDED COMPLAINT
14   CHEVRON NORTH AMERICA
     EXPLORATION AND PRODUCTION                        (Docs. 9, 16)
15   COMPANY, et al.,
16          Defendants.
17
18          The parties have stipulated to allow the plaintiff to file a second amended complaint (Doc. 16).
19   The Court GRANTS the stipulation and allows the plaintiff to file the pleading within one week. The
20   motion to dismiss the first amended complaint (Doc. 9) is terminated as MOOT and the hearing on the
21   motion is VACATED.
22
23   IT IS SO ORDERED.
24
        Dated:     July 9, 2019                               /s/ Jennifer L. Thurston
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27
28
